Citation Nr: 1443638	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  07-20 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C, for accrued and substitution benefits purposes.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, for accrued and substitution benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-law.




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to January 1973.  He died in October 2012.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2006 and March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a September 2012 decision, the Board denied the Veteran's claim of entitlement to service connection for hepatitis C.  The Board also denied the claim of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, during the pendency of his appeal to the Court, the Veteran died.  His surviving spouse subsequently requested to be substituted as the appellant.  38 U.S.C.A. § 5121A (West Supp. 2013).  Thereafter, pursuant to a June 2013 Order, the Court granted the appellant's request for substitution.  As a result, the appellant has been substituted as the claimant for the purposes of processing to completion the claims that were pending at the date of the Veteran's death.  In a February 2014 Joint Motion for Partial Remand (JMR), the parties moved to vacate the September 2012 Board decision.  The Court granted the motion in a March 2014 Order and the matters were remanded to the Board.
In a June 2014 letter, the Board provided the appellant and her attorney the opportunity to submit additional evidence and argument in support of the appeal.  The appellant responded in August 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

As indicated in the Joint Motion for Partial Remand, further development is necessary prior to final adjudication of the appellant's claims.  As stated above, the appellant is the substitute claimant and has stepped into the shoes of the Veteran for the purposes of processing this appeal to completion.  A substitute claimant may submit additional evidence in support of a claim.  Similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record in substitution cases is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.

As indicated above, the Veteran's claims of entitlement to a TDIU and entitlement to service connection for hepatitis C were remanded to the Board in a February 2014 Joint Motion for Partial Remand, as adopted by the Court's March 2014 Order.

With respect to the claim of entitlement to service connection for hepatitis C, the parties to the Joint Motion agreed that the Board failed to provide an adequate statement of reasons and bases with respect to whether the VA satisfied its duty to assist.  In particular, the parties observed that, in rendering its findings, the Board relied upon a negative nexus opinion from a December 2010 VA examiner.  

Notably, the examiner reported that Veteran believed that he contracted hepatitis C through the air gun vaccinations he received while on active duty.  The examiner stated, "there is no medical evidence to suggest that this is medically correct.  In other words, air gun vaccinations have not been shown to transmit hepatitis to the best of my medical knowledge."  The examiner concluded that "it is more likely than not that the [Veteran's] hepatitis C was acquired from the event not associated with active military service[.]"

Critically, the parties to the Joint Motion determined that the Board failed to determine whether the December 2010 VA examiner's opinion was supported by adequate rationale in light of VBA Fast Letter 04-13, which indicated that, "[d]espite the lack of any scientific evidence to document transmission of HCV [hepatitis C] with air gun injectors, it is biologically plausible."  See VBA Fast Letter 04-13, June 29, 2004.

In consideration of the Joint Motion, the Board recognizes that the December 2010 VA examiner failed recognize that it is "biologically plausible" that in-service air gun inoculations may be a transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  Therefore, it remains unclear whether the Veteran's in-service air gun inoculations were a causative factor leading him to contract hepatitis C.  Therefore, the Board finds that the appellant should be afforded an appropriate VA medical opinion concerning whether the Veteran's hepatitis C arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim of entitlement to a TDIU, the Board initially notes that the issue is inextricably intertwined with the claim of entitlement to service connection for hepatitis C that currently remains on appeal.  In other words, if service connection is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).
Moreover, the parties to the Joint Motion indicated that, in the September 2012 decision, the Board only addressed entitlement to a TDIU in relation to the service-connected left thumb fracture.  The parties stated that "[t]his is problematic . . . as the Board erred by failing to discuss the effects on employability, if any, of all of [the Veteran's] service-connected disabilities in the context of TDIU."  [Emphasis as in original].

To this end, upon his death, the Veteran was service-connected for residuals of head injury with posttraumatic headaches at 50 percent; residuals of ganglionectomy of the right wrist at 10 percent; residuals of left thumb fracture at 10 percent; tinnitus at 10 percent, and bilateral hearing loss at zero percent.  His combined disability rating was 60 percent from January 20, 2006 and 70 percent from January 2, 2008.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability . . . disabilities resulting from common etiology or a single accident.  Id.

Thus, the Board notes that the Veteran met the criteria for schedular consideration of a TDIU rating as set forth in 38 C.F.R. § 4.16(a) from January 2, 2008; the claim must therefore be considered on an extraschedular basis prior to that date.  See 38 C.F.R. § 4.16(b).

Therefore, in order to comply with the concerns set forth in the Joint Motion, it must be determined whether the Veteran was unemployable and, therefore, entitled to a TDIU, if considering the combined effect of both of his service-connected disabilities.  The Board observes that the evidence is unclear concerning the nature and extent of the Veteran's service-connected disabilities and their impact on his employability prior to his death; a VA medical opinion concerning unemployability is therefore needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted); 38 C.F.R. § 3.327(a) (2013).  The medical opinion provided pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of the symptoms associated with the service-connected disabilities and to the extent of functional occupational impairment associated with these disabilities.

In addition, the appellant should be provided with proper notice as to the elements and information necessary to substantiate the claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant and her attorney a notice letter that explains how to establish entitlement to a TDIU.  Afford her the opportunity to submit additional evidence or argument in furtherance of the claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.

2. Then, the AOJ shall refer the VA claims file to a physician in order to determine the nature and etiology of the Veteran's hepatitis C.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Hepatitis C was related to his military service, to include his in-service air gun inoculations.  In providing this opinion, the examiner is to specifically consider the VBA Fast Letter 04-13 that is discussed herein and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.

The examiner should also  provide an opinion as to whether the Veteran's service-connected residuals of head injury with posttraumatic headaches; residuals of ganglionectomy of the right wrist; residuals of left thumb fracture; tinnitus, bilateral hearing loss, and hepatitis C (if applicable) combined to render him unable to secure or follow a substantially gainful occupation prior to his death in October 2012.  The examiner should provide such an opinion without regard to advanced age or nonservice-connected disabilities.  Consideration should be given to occupational experience and education.
   
A complete explanation should be given for all opinions and conclusions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the appellant and her attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

